ACCEPTED
                                                                                                                                         01-14-00899-cv
                                                                                                                               FIRST COURT OF APPEALS
                                                                                                                                       HOUSTON, TEXAS
                                                                                                                                    3/18/2015 3:03:13 PM
                                                                                                                                     CHRISTOPHER PRINE
                                                                                                                                                  CLERK




                                                                                                            FILED IN
                                                                                                     1st COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                March 18, 2015                                       3/18/2015 3:03:13 PM
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                             Clerk


FIRST COURT OF APPEALS                                                VIA ELECTRONIC FILING
301 Fannin Street
Houston, Texas 77002-2066
ATTN: Christopher A. Prine

Re:   Case No. 01-14-00899-CV; The State of Texas v. Titan Land Development,
      Inc. and Bauer-Hockley 550, L.P.; In the First Court of Appeals, Houston,
      Texas.

Dear Mr. Prine:

     I will be presenting oral argument on behalf of The State of Texas at the oral
argument scheduled for April 8, 2015, in the above-referenced case.

                                                Sincerely,

                                                /S/ Susan Desmarais Bonnen
                                                Susan Desmarais Bonnen
                                                Assistant Attorney General
                                                susan.bonnen@texasattorneygeneral.gov


SDB/lfm

cc:   Charles McFarland                                    via email: cmcfarland@mcfarlandpllc.com




        Post Of fice Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattorneygeneral.gov